DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 6/16/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23, 29, and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972 (hereafter Lin), in view of Scanlan et al., US 10,672,624, and Lin et al., US 9,818,734 (hereafter Lin 734).
Regarding claim 21, Lin (figures 8A-8G) teaches a method of manufacturing a semiconductor device, the method comprising:
providing a dummy substrate 80 comprising a first surface and a second surface opposite the first surface (figure 8A);
building a first multilayer structure (82-92) upon the first surface of the dummy substrate (figure 8A), by:

applying a dielectric material 84 to at least a portion of the first surface of the dummy substrate and at least a portion of the first circuit pattern (figure 8A), and
providing a second circuit pattern 86 that electrically contacts portions of the first circuit pattern 82 exposed by the dielectric material 84 (figure 8A);
after said building the first multilayer structure (figures 8A-B), forming a conductive pillar 100 (figure 8C-D) on the first multilayer structure, the conductive pillar having a first end contacting a first portion of the second circuit pattern 86;
coupling a semiconductor die 102 to the first multilayer structure to permit operation of the semiconductor die 102 via the first multilayer structure, the coupling comprising attaching a conductive terminal 104 on a first surface of the semiconductor die 102 to a second portion of the second circuit pattern 90 (figure 8D);
encapsulating the conductive pillar 100, the semiconductor die 102, and a top surface of the first multilayer structure, with an encapsulant 106 (figure 8D);
building a second multilayer structure 108-114 over the encapsulated conductive pillar 100 and the encapsulated semiconductor die 102, said building the second multilayer structure comprising electrically interconnecting the second multilayer structure 108-114 to a second end of the conductive pillar 100 opposite the first end of the conductive pillar 100 (figure 8E) to permit operating, via the conductive 
removing at least a portion of the dummy substrate 100 to expose the first circuit pattern 82/86 of the first multilayer structure (figure 8F).
	Lin, which teaches additional circuit patterns and dielectric materials, fails to teach the pillar having a first end contacting a first portion of the second circuit pattern. It would have been obvious to one of ordinary skill in the art at the time of the invention to omit the additional circuit and dielectric material in the invention of Lin because the omission of an element and its function is obvious if the function of the element is not desired (MPEP 2144.04 II A). The number of circuit layers and dielectric material can vary based upon the needs of the situation. So the omission of the additional combinations and their function in Lin is obvious in situations where they aren't desired.
Lin fails to teach the first end of the conductive pillar 100 corresponds to a lowermost end of the conductive pillar 100; and the lowermost surface of the encapsulant is substantially at the same level as the first end of the conductive pillar 100.
Scanlan (figure 2E) teaches first end of the conductive pillar 152 corresponds to a lowermost end of the conductive pillar 152; and the lowermost surface of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the multilayer structure of Lin (as shown in figure 8B) with the multilayer structure of Scanlan because they are known equivalent multilayer structures upon which a semiconductor device is built. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ2d 2041 (BPAI 1989); In re Mostovych 144 USPQ38 (CCPA 1964); In re Leshin 125 USPQ416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Lin fails to teach forming a first passivation layer over the encapsulant and the semiconductor die, the first passivation layer covering an entirety of an upper side of the semiconductor die;
forming a first conductive layer on an upper side of the first passivation layer, the first conductive layer comprising:
a vertical part that extends vertically through the first passivation layer to an uppermost end of the conductive pillar; and
a trace part that extends laterally over an upper side of the first passivation layer from the vertical part to a position directly above the semiconductor die;

forming pads for mounting a second semiconductor device to an upper side of the second multilayer structure.
Lin 734 (figures 9 & 14j) teaches forming a first passivation layer 676 over the encapsulant 668 and the semiconductor die 624, the first passivation layer 676 covering an entirety of an upper side of the semiconductor die 624;
forming a first conductive layer 678 on an upper side of the first passivation layer 676, the first conductive layer 678 comprising:
a vertical part (portion of 678 through 676) that extends vertically through the first passivation layer 676 to an uppermost end of the conductive pillar 646; and
a trace part (portion of 678 above 676) that extends laterally over an upper side of the first passivation layer 676 from the vertical part to a position directly above the semiconductor die 624;
forming a second passivation layer 680 on the first conductive layer 678 and on the first passivation layer 676; and
forming pads (portions of 678 exposed in 680) for mounting a second semiconductor device (330 of figure 9) to an upper side of the second multilayer structure.

As to claim 23, Lin (figure 12) teaches a solder ball 118 coupled to the first circuit pattern 82, wherein an uppermost end of the solder ball 216 is lower than the dielectric material 84 of the first multilayer structure.
Regarding claim 29, Scanlan (figure 2e) teaches the first portion of the second circuit pattern 78 on which the conductive pillar 152 is formed comprises a base having an upper surface that is substantially at a same vertical level as a top side of the dielectric material 76 of the first multilayer structure 70.
With respect to claim 45, Lin teaches stacking the second semiconductor device (column 8, lines 35-40 teaches attaching an additional device such as a passive device an active device or other electronic devices) on the second multilayer structure to permit operating the second semiconductor device via the conductive pillar 100 and the first multilayer structure.

In re claim 47, Scanlan (figures 2A-C) teaches the conductive terminal comprises a bond pad 22; and the first end of the conductive pillar 152 extends lower than the bond pad 22; the first portion of the second circuit pattern, which is built prior to said forming of the conductive pillar, is at substantially a same vertical level as the second portion of the second pattern, which is built prior to said forming of the conductive pillar.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, in view of Scanlan et al., US 10,672,624, as applied to claim 21 above, and further in view of Lin et al., US 7,858,441 (hereafter Lin 441).
Concerning claim 27, Lin (figure 2D) teaches said attaching the conductive terminal comprises using a conductive bump (column 5, line 41) to attach the conductive terminal 50 to the second portion 34 of the second circuit pattern, and further comprising: filling, before the encapsulating, a space between the first surface of the semiconductor die 48 and the top surface of the first multilayer structure RDL with an underfill material (column 5, lines 49-51).
Lin fails to teach the underfill material is different from the encapsulant; and the underfill material contacts at least:
the first surface of the semiconductor die; the conductive bump; and

Lin 441 (figure 7) teach filling a space between the first surface of the semiconductor die 532 and the top surface of the first multilayer structure with an underfill material 535 different from the encapsulant, before the encapsulating, and wherein the underfill 535 contacts at least one side surface of the semiconductor die 532 that connects the first surface of the semiconductor die 532 to a second surface of the semiconductor die 532 opposite the first surface of the semiconductor die 532.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the underfill of Lin 441 in the invention of Lin 972 because a skilled artisan knows that such an underfill is conventionally known and used in the art to improve adhesion of the die to create secure attachment (as taught by Lin 972 (column 5, lines 49-51) and Lin 441 (column 14, lines 23-25)). The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Though Lin 441 fails to teach it is a different material than the one used for the encapsulant, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a different material in the invention of Lin because it would have different requirements and characteristics, such as flowability, than the 
Concerning claim 27, Lin, which teaches an optional underfill (column 5, lines 49-51), fails to teach wherein said attaching the conductive terminal comprises using a conductive bump, Lin teaches a metal layer (column 7, lines 45-53), to attach the conductive terminal to the second portion of the second circuit pattern, and filling a space between the first surface of the semiconductor die and the top surface of the first multilayer structure with an underfill material different from the encapsulant, before the encapsulating, and wherein the underfill contacts at least one side surface of the semiconductor die that connects the first surface of the semiconductor die to a second surface of the semiconductor die opposite the first surface of the semiconductor die.
Scanlan (figure 2E) teaches wherein said attaching the conductive terminal 22 comprises using a conductive bump 28 to attach the conductive terminal 78 to the second portion of the second circuit pattern 78.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conductive bump of Shin in place of the metal layer in the invention of Lin because a conductive bump is a conventionally known and used metal layer. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the underfill of Lin 441 in the invention of Lin 972 because a skilled artisan knows that such an underfill is conventionally known and used in the art to improve adhesion of the die to create secure attachment (as taught by Lin 972 (column 5, lines 49-51) and Lin 441 (column 14, lines 23-25)). The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Though Lin 441 fails to teach it is a different material than the one used for the encapsulant, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a different material in the invention of Lin because it would have different requirements and characteristics, such as flowability, than the encapsulant. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claims 33 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, in view of Scanlan et al., US 10,672,624, as .
Concerning claims 33 and 48, Lin fails to teach a second surface of the semiconductor die is exposed from the encapsulant at an uppermost surface of the encapsulant; and the second multilayer structure comprises a first passivation layer that contacts and completely covers the second surface the semiconductor die, and a second passivation layer made of a same material as the first passivation layer.
Pagaila teaches a second surface 132 of the semiconductor die 124 is exposed from the encapsulant 130 at an uppermost surface of the encapsulant 130 (figure 3c); and
the second multilayer structure comprises a first passivation layer 134 that contacts and completely covers the second surface the semiconductor die 130, and a second passivation layer made of a same material (paragraphs 0045 & 0051) as the first passivation layer 152 (figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a second passivation layer that completely covers the die and is made of the same material as the first passivation layer of Pagaila in the invention of Lin because Pagaila teaches an equivalent way of forming the second multilayer structure. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak .
Claims 30-31, 35, 49 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, and Lin et al., US 7,858,441 (hereafter Lin 441), in view of Scanlan et al., US 10,672,624.
As to claim 30, Lin (figures 8A-G as applied to figure 11) teaches a method of manufacturing a semiconductor device, the method comprising:
providing a dummy substrate 100 comprising a first surface and a second surface opposite the first surface (figure 8A);
building on the first surface of the dummy substrate 100, a first multilayer structure 82-92 (figure 8A) comprising:
a first circuit pattern 82,
a second circuit pattern 86 electrically connected to the first circuit pattern 82, and a dielectric structure 84/88/92;
exposing a portion of the first circuit pattern 82 at a first surface of the first multilayer structure 82-92; and
exposing a portion of the second circuit pattern 86 at a second surface of the first multilayer structure 82-92 opposite the first surface of the first multilayer structure 82-92;

coupling a semiconductor die 102 to the first multilayer structure to permit operation of the semiconductor die 102 via the first multilayer structure, the coupling comprising attaching a conductive terminal 104 on a first surface of a semiconductor die 102 to a second portion of the second circuit pattern 90 of the first multilayer structure 82-92 exposed by the dielectric structure 92 (figure 8D);
 	encapsulating the conductive pillar 100, the semiconductor die 102, and the second surface of the first multilayer structure 82-92, with an encapsulant 106 (figure 8D);
building a first surface of a second multilayer structure 126-114 over an exposed second end of the conductive pillar 100 opposite the first end of the conductive pillar 100, an exposed second surface of the semiconductor die 102 opposite the first surface of the semiconductor die, and a top surface of the encapsulant, to electrically interconnect a third circuit pattern 127 exposed at the first surface of the second multilayer structure to the second circuit pattern of the first multilayer structure (figure 
removing at least a portion of the dummy substrate 100 to expose the first circuit pattern of the first multilayer structure (figure 8F).
Lin, which teaches additional circuit patterns and dielectric materials, fails to teach the pillar having a first end contacting a first portion of the second circuit pattern.
It would have been obvious to one of ordinary skill in the art at the time of the invention to omit the additional circuit and dielectric material in the invention of Lin because the omission of an element and its function is obvious if the function of the element is not desired (MPEP 2144.04 II A). The number of circuit layers and dielectric material can vary based upon the needs of the situation. So the omission of the additional combinations and their function in Lin is obvious in situations where they aren't desired.
Lin, which teaches additional circuit patterns and dielectric materials, fails to teach the third circuit pattern comprises a single conductive layer and the third circuit pattern is exposed at a second surface of the second multilayer structure opposite the first surface of the second multilayer structure.

Lin because the omission of an element and its function is obvious if the function of the element is not desired (MPEP 2144.04 II A). The number of circuit layers and dielectric material can vary based upon the needs of the situation. So the omission of the additional combinations and their function in Lin is obvious in situations where they aren't desired.
Lin, which teaches an optional underfill (column 5, lines 49-51), fails to teach filling, before the encapsulating, a space between the first surface of the semiconductor die and the top surface of the first multilayer structure with an underfill material different from the encapsulant such that and the underfill material contacts at least the first surface of the semiconductor die 102, the conductive member 94 melted onto the second portion of the second circuit pattern; one side surface of the semiconductor die 102 that connects the first surface of the semiconductor die 102 to a second surface of the semiconductor die 102 opposite the first surface of the semiconductor die 102.
Lin 441 (figure 7) teaches filling a space between the first surface of the semiconductor die 532 and the top surface of the first multilayer structure with an underfill material 535 different from the encapsulant, before the encapsulating, and wherein the underfill 535 contacts at least one side surface of the semiconductor die 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the underfill of Lin 441 in the invention of Lin because a skilled artisan knows that such an underfill is conventionally known and used in the art to improve adhesion of the die to create a secure attachment (as taught by Lin 972 (column 5, lines 49-51) and Lin 441 (column 14, lines 23-25)). The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Though Lin 441 fails to teach it is a different material than the one used for the encapsulant, It would have been obvious to one of ordinary skill in the art at the time of the invention to use a different material in the invention of Lin because it would have different requirements and characteristics, such as flowability, than the encapsulant. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Lin fails to teach the first end of the conductive pillar corresponds to a lowermost end of the conductive pillar;
the conductive terminal comprises a bond pad;
the lowermost end of the conductive pillar extends lower than the bond pad; and the lowermost end of the conductive pillar is substantially at a same vertical level as a lowermost side of the encapsulant.

the conductive terminal comprises a bond pad 22;
the lowermost end of the conductive pillar 152 extends lower than the bond pad 22; and 
the lowermost end of the conductive pillar 152 is substantially at a same vertical level as a lowermost side of the encapsulant 156.
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the configuration of Lin (as shown in figure 8B) with the configuration of Scanlan because they are known equivalent configurations upon which a semiconductor device is built. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ2d 2041 (BPAI 1989); In re Mostovych 144 USPQ38 (CCPA 1964); In re Leshin 125 USPQ416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In re claim 31, Lin (figure 11) teaches the second multilayer structure 126-114 comprises: at least one dielectric material layer 126/110/114 that exposes the third circuit pattern of the second multilayer structure to electrically contact the stacked semiconductor device.
.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, and Lin et al., US 7,858,441 (hereafter Lin 441), and Scanlan et al., US 10,672,624, as applied to claim 30 above, and further in view of Park et al., US 2012/273960.
Concerning claim 33, Lin 972 fails to teach the semiconductor die 102 is exposed from the encapsulant 106 at an uppermost surface of the encapsulant 106; and the second multilayer structure 108/110/112/114 comprises a first passivation layer 110 that contacts and completely covers the second surface of the semiconductor die 106, and a second passivation layer 114, but fails to teach the second passivation layer is made of a same material as the first passivation layer.
Park teaches the semiconductor die 124 is exposed from the encapsulant 194 at an uppermost surface of the encapsulant 194; and the second multilayer structure 204/206 comprises a first passivation layer 206 that contacts the semiconductor die 124, and a second passivation layer 206 made of a same material as the first passivation layer (column 11, lines 29+).
.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, and Lin et al., US 7,858,441 (hereafter Lin 441), in view of Scanlan et al., US 10,672,624, as applied to claim 30 above.
With respect to claim 34, Lin 972 (figures 8A-G) fails to teach the underfill material further contacts at least a second side surface of the semiconductor die; but Lin 972 (figure 11) does teach the encapsulating 106 exposes the second surface of the semiconductor die 102 through the encapsulant 106.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the embodiment of figure 11 in the invention of the embodiment of figures 8A-G because Lin teaches they are known alternative, equivalent structures. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sidewall coating underfill of Lin 441 in the invention of Lin 972 because coating the sidewalls with the underfill forms a strong bond between the die and the substrate that prevents delamination.
Claims 36, 38, 44, 51 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, in view of Scanlan et al., US 10,672,624.
As to claim 36, Lin (figures 8A-G & alternative embodiment 11) teaches a method of manufacturing a semiconductor device, the method comprising:
providing a dummy substrate 100 comprising a first surface (figure 8A); building a first multilayer structure 82-92 directly on the first surface of the dummy substrate 100 (figures 8A-B), the building comprising:
providing a first circuit pattern 82 directly on the first surface of the dummy substrate 100, applying a dielectric material 84 that surrounds the first circuit pattern 82, and 
providing a second circuit pattern 86 electrically connected to the first circuit pattern 82; and
after said building the multilayer structure (figures 8a-b), positioning a first end of a conductive pillar 100 on a first portion of the second circuit pattern 86 (figures 8C-D);

encapsulating the conductive pillar 100, the semiconductor die 102, and the second surface of the first multilayer structure 82-92, with an encapsulant 106;
providing a second multilayer structure 126-114 (figure 11) over an exposed second end of the conductive pillar 100 opposite the first end of the conductive pillar 100, an exposed second surface of the semiconductor die 102 opposite the first surface of the semiconductor die 102, and a top surface of the encapsulant 106, to electrically interconnect the second multilayer structure 126-114 to the second circuit pattern 86 of the first multilayer structure 82-92 via the conductive pillar 100; and
electrically interconnecting a second semiconductor device (column 8, lines 35-40 teaches an additional device such as a passive device, an active device or an electronic device) to the second multilayer structure after the testing confirms the semiconductor die is not defective.
removing at least a portion of the dummy substrate 100 to expose the first circuit pattern 82 of the first multilayer structure 82-92 (figure 8F).
Lin, which teaches additional circuit patterns and dielectric materials, fails to teach the pillar having a first end contacting a first portion of the second circuit pattern.

Lin fails to teach testing semiconductor die via the first multilayer structure before electrically connecting a second semiconductor device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to test the first semiconductor upon its completion and before other devices and/or components are attached in the invention of Lin because testing before advancing to the next step is standard practice known to every skilled artisan. The use of conventional steps to perform their known functions is obvious (MPEP 2144.07).
Even if the die was previously tested to be KGD a skilled artisan would want to know that the overall device is electrically sound before proceeding with using that device.
Lin fails to teach where the first end of the conductive pillar corresponds to a lowermost end of the conductive pillar; and where the lowermost end of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the layer 94 in the invention of Lin allowing the pillar 100 to directly attach to the layer 90 and substantially coincide with the lower surface of the encapsulant because the omission of an element and its function is obvious if the function of the element is not desired (MPEP 2144.04 II). Direct attachment of the pillar to the pad is well known in the art and would still provide electrical connection them. This is supported by Shin et al., US 9,397,050 (figure 9) which teaches the first end of the conductive pillar 166 corresponds to a lowermost end of the conductive pillar 166; and the lower most end of the conductive pillar 166 substantially coincides with a lowermost surface of the encapsulant 144.
Lin fails to teach providing an under bump metallization and the conductive pillar is connected to the under bump metallization.
Scanlan (figure 2C) teaches providing an under bump metallization 146 and the conductive pillar 152 is connected to the under bump metallization.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the under bump metallization under the pillar of Scanlan in the invention 
Pertaining to claim 38, though Lin, which teaches the use of an optional underfill (column 5, lines 49-51), fails to teach filling a space, before encapsulating, between the first surface of the semiconductor die and the top surface of the first multilayer structure with an underfill material different from the encapsulant, such that the underfill material contacts at least, the first semiconductor die, the conductive terminal on the bond pad and at least one side surface of the semiconductor die that connects the first surface of the semiconductor die to a second surface of the semiconductor die opposite the first surface of the semiconductor die, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the underfill of Lin 441 in the invention of Lin 972 because a skilled artisan knows that such an underfill is conventionally known and used in the art to improve adhesion of the die to create secure attachment (as taught by Lin 972 (column 5, lines 49-51) and Lin 441 (column 14, lines 23-25). The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 44, Lin (figure 8G) teaches the providing the second multilayer structure comprises a third circuit pattern 108 electrically contacting the second end of the conductive pillar 100, such that the third circuit pattern 108 comprises a single conductive layer and the third circuit pattern is exposed at a second 
Lin, which teaches additional circuit patterns and dielectric materials, fails to teach wherein the third circuit pattern 108 comprises a single conductive layer and the third circuit pattern 108 is exposed at a second surface of the second multilayer structure opposite the first surface of the second multilayer structure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to omit the additional circuit patterns and dielectric materials and expose 108 at the second surface in the invention of Lin because the omission of an element and its function is obvious if the function of the element is not desired (MPEP 2144.04 II A). The number of circuit layers and dielectric material can vary based upon the needs of the situation. So the omission of the additional combinations and their function in Lin is obvious in situations where they aren't desired.
In re claim 51, Scanlan (figure 2E) teaches the lowermost end of the conductive pillar 152 is electrically connected to the under bump metallization 146.

Scanlan teaches the first end of the conductive pillar 152 corresponds to a lowermost end of the conductive pillar 152; and the lower most end of the conductive pillar 152 is substantially at a same vertical level as a lowermost surface of the encapsulant 156. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the multilayer structure of Lin (as shown in figure 8B) with the multilayer structure of either or both of Scanlan because they are known equivalent multilayer structures upon which a semiconductor device is built. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ2d 2041 (BPAI 1989); In re Mostovych 144 USPQ38 (CCPA 1964); In re Leshin 125 USPQ416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www,uspto.gov/interviewpractice.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        7/20/21